DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Terminal Disclaimer filed on 6/7/2022 has been approved. The amendment filed on 
6/7/2022 has been entered. Claims 1-12 and 22 have been canceled. Claims 13-21 and 23-28 remain for examination. 

Allowable Subject Matter
Claims 13-21 and 23-28 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The Terminal Disclaimer filed on 6/7/2022 has been approved and thus vacates all pending obvious type double patenting rejection on the claims. Accordingly, the prior art fails to disclose: 
i. a radio-frequency identification (RFID) smartcard as recited in claim 13 comprising: 
a transponder chip module integrated circuit and an antenna to enable RFID communications; 
a first metal layer that receives the transponder chip module
a second metal layer that receives the transponder chip modulean electromagnetic shielding material disposed between the first metal layer and the second metal layer.

ii. a metal veneer smartcard as recited in claim23 comprising: 
a dual interface 
a first coupling frame 
    PNG
    media_image1.png
    14
    53
    media_image1.png
    Greyscale
 
a second coupling frame 
    PNG
    media_image2.png
    14
    102
    media_image2.png
    Greyscale

a module opening , prior to lamination, is cut or sized to correspond to dimensions of [[an]] the outer antenna portion of the transponder chip module
a module [[an]] opening in the second metal layer that receives 
wherein there is an overlap between the second metal layer with the antenna of the transponder chip module.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887